 

PIONEER POWER SOLUTIONS, INC. 10-K [ppsi-10k_123117.htm]

Exhibit 10.24

 

Execution Version

 



SECOND AMENDING AGREEMENT

 

This Second Amending Agreement is entered into as of March 28, 2018, by and
among Pioneer Electrogroup Canada Inc., a Canadian corporation (the “Borrower”),
Pioneer Power Solutions, Inc. (“PPSI”) and the direct and indirect Canadian
Subsidiaries of the Borrower or of PPSI from time to time party to the Credit
Agreement, as Guarantors (the “Guarantors”), and Bank of Montreal, a Canadian
chartered bank (the “Bank”).

 

Preliminary Statement

 

WHEREAS the Bank made credit facilities available to the Borrower on the terms
and conditions set out in an Amended and Restated Credit Agreement dated as of
April 29, 2016 entered into among the Borrower, the Guarantors and the Bank, as
amended by the First Amending Agreement dated as of March 15, 2017 (as amended,
the “Existing Credit Agreement”);

 

WHEREAS the parties to the Existing Credit Agreement have agreed to amend the
Credit Agreement in the manner set forth herein in order to, among other things,
extend the Revolving Credit Termination Date and the Term Loan B Maturity Date
and amend certain other provisions contained in the Existing Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties covenant and agree with each
other as follows:

 

Section 1
INTERPRETATION

 

1.1Capitalized terms defined in the Existing Credit Agreement have the same
meanings in this Second Amending Agreement unless otherwise defined herein or
the context expressly or by necessary implication requires otherwise. This
Second Amending Agreement is referenced herein as the “Second Amending
Agreement”. For greater certainty, this Second Amending Agreement amends the
Existing Credit Agreement and the term “Agreement”, as defined in the Existing
Credit Agreement, includes (unless the context expressly or by necessary
implication requires otherwise) this Second Amending Agreement to the extent of
such amendments.

 

1.2The insertion of headings in this Second Amending Agreement is for
convenience of reference only and shall not affect the interpretation of this
Second Amending Agreement.

 

 



 

2 

 

Section 2
AMENDMENTS – Definitions

 

2.1Section 1.1.8 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“1.1.8          “Applicable Margin” means the following:

 

(a)For the Revolving Facility and Reimbursement Obligations

 

Type of Advance Rate and Applicable Margin CDN$ Direct Advances at Prime Rate
Prime Rate + 0.50% per annum US$ Direct Advances at US Base Rate US Base Rate +
0.50% per annum US$ Direct Advances at LIBOR LIBOR + 2.00% per annum. Acceptance
of CDN$ BA Acceptance fee of 2.00% per annum Performance Letters of Credit

1.00% per annum. 

Minimum CDN$500 

Financial Letters of Credit 2.00% per annum. Documentary Letters of Credit Fees
to be determined in accordance with the Bank’s fee schedule in effect from time
to time

 

(b)For the Term Loan Facility A

 

Type of Advance Rate and Applicable Margin Prime Rate Loans: Prime Rate + 1.25%
per annum

 



 

3 

 

(c)For the Term Loan Facility B

 

Type of Advance



Rate and Applicable Margin CDN$ Direct Advances at Prime Rate Prime Rate + 1.25%
per annum US$ Direct Advances at US Base Rate US Base Rate + 1.25% per annum US$
Direct Advances at LIBOR LIBOR + 2.50% per annum. Acceptance of CDN$ BA
Acceptance fee of 2.50% per annum

 

(d)For the MasterCard Facility: in accordance with the MasterCard Agreement and
related agreements.”

 

2.2Section 1.1.44 of the Existing Credit Agreement is hereby deleted and
replaced with the following:

 

“1.1.44          “EBITDA” means, with reference to any period, Net Income for
such period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income tax expenses for such period, (c) depreciation of fixed assets and
amortization (including, but not limited to, the amortization of any employee
stock option (or similar) compensation plan) of (and other charges with respect
to) intangible assets for such period, and (d) extraordinary fees or expenses
not to exceed (i) US$2,000,000 for the applicable periods set forth in Section
8.20(b) ending on or prior to December 31, 2018 and (ii) US$1,200,000 during any
twelve month period thereafter, in each case including any fees and expenses
paid by any Loan Party during such period in connection with this Agreement and
the consummation of any Permitted Acquisition as defined and under the US Credit
Agreement.”

 

2.3The words “one (1) month” in Section 1.1.68 of the Existing Credit Agreement
are hereby deleted and replaced with the words “one (1) or two (2) months.”

 

2.4Section 1.1.110 of the Existing Credit Agreement is hereby deleted and
replaced with the following:

 

“1.1.110       “Revolving Credit Termination Date” means the date demand for
payment of the Revolving Loans and cash collateralization of the Letters of
Credit is made by the Bank but if no such demand is sooner made, April 1, 2020,
or such earlier date on which the Revolving Credit Line is terminated in whole
pursuant to pursuant to Sections 2.14, 9.2 or 9.3.”

 



 

4 

 

2.5Section 1.1.122 of the Existing Credit Agreement is hereby deleted and
replaced with the following:

 

“1.1.122      “Term Loan B Maturity Date” means the earlier of (i) April 1, 2020
and (ii) the date on which the Term Loan B is terminated in whole pursuant to
Section 9.2 or 9.3.”

 

Section 3
amendments – COVENANTS

 

3.1Section 2.2 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“2.2         Term Loan Facility A.

 

Subject to the terms and conditions hereof, the Bank agrees to make loans (the
“Term Loan A”) in Canadian Dollars to the Borrower in the initial amount of
CDN$2,000,000 with an outstanding amount of CDN$47,128.80 as at March 14, 2018.
The Term Loan A has been advanced in one Borrowing on or about May 2, 2011. As
provided in Section 2.8(a), the Borrower may elect that the Term Loan A be
outstanding as Prime Rate Loans. No amount repaid or prepaid on the Term Loan A
may be borrowed again.”

 

3.2Section 2.3 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“2.3         Term Loan Facility B.

 

Subject to the terms and conditions hereof, the Bank agrees to make loans (the
“Term Loan B”) in Canadian Dollars to the Borrower in the initial amount of
CDN$10,000,000 or the U.S. Dollar Equivalent with an outstanding amount of
US$424,000.00 as at March 14, 2018. The Term Loan B has been advanced in four
Borrowings namely, in June 30, 2011 (CDN$6,500,000), June 30, 2011
(US$1,600,000), April 16, 2013 (US$1,400,000) and March 8, 2013 (CDN$166,837).
As provided in Section 2.8(a), the Borrower may elect that the Term Loan B be
outstanding as Prime Rate Loans, US Base Rate Loans or LIBOR Loans. No amount
repaid or prepaid on the Term Loan B may be borrowed again.”

 

3.3Section 2.4.2 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“2.4.2each Bankers’ Acceptance shall be stated to mature on a Business Day no
later than the Revolving Credit Termination Date, with term of thirty (30) or
sixty (60) days, subject to market availability;”

 



 

5 

 

3.4Section 2.10 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“2.10        Maturity of Loans.

 

(a)Revolving Loans. Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on demand. The
Revolving Credit Facility shall be repaid in full on the Revolving Credit
Termination Date.

 

(b)Scheduled Payments of Term Loan A. The Borrower shall make principal payments
on the Term Loan A in installments on the last day of each January, April, July
and October in each year, commencing with the calendar quarter ending July 31,
2011, with the amount of each such principal installment, as of the Effective
Date to equal to the fixed amount set forth in Column B below shown opposite of
the relevant due date as set forth in Column A below:

 

Column A 

Payment Date

Column B 

Fixed amount in CDN Dollars 

04/30/18 (Term Loan A Maturity Date) $47,128.80

 

, with a final payment of all principal and interest not sooner paid on the Term
Loan A due and payable on the Term Loan A Maturity Date.

 



 

6 

 

(c)Scheduled Payments of Term Loan B. The Borrower shall make principal payments
on the Term Loan B in installments on the last day of each January, April, July
and October in each year, commencing with the calendar quarter ending December
31, 2012, with the amount of each such principal installment, as of the
Effective Date to equal to the fixed amount set forth in Column B below shown
opposite of the relevant due date as set forth in Column A below:

 

Column A 

Payment Date 

Column B 

Fixed amount in US Dollars 

    04/30/18 $36,000 07/31/18 $36,000 10/31/18 $36,000 01/31/19 $36,000 04/30/19
$36,000 07/31/19 $36,000 10/31/19 $36,000 01/31/20 $36,000 04/01/20 (Term Loan B
Maturity Date) Bullet payment of $136,000    

, with a final payment of all principal and interest not sooner paid on the Term
Loan B due and payable on the Term Loan B Maturity Date.”

 

3.5Section 3.1(a) of the Existing Credit Agreement is hereby deleted and
replaced with the following:

 

(a)“Administration Fee. On April 1, 2019, the Borrower shall pay to the Bank an
administration fee equal to 0.10% of the Revolving Credit Line then in effect,
whether or not in use.”

 

3.6Section 8.5(i) of the Existing Credit Agreement is hereby deleted and
replaced with the following:

 

“(i)as soon as available, and in any event no later than 30 days prior to the
end of each fiscal year of the Borrower (and for fiscal year 2018, on or before
February 28, 2019), a copy of the consolidated and consolidating business plan
for the Borrower and its Subsidiaries for following fiscal year, such business
plan to show the projected consolidated and consolidating revenues, expenses and
balance sheet of the Borrower on a quarter-by-quarter basis, such business plan
to be in reasonable detail prepared by the Borrower and in form satisfactory to
the Bank (which shall include a summary of all assumptions made in preparing
such business plan);”

 

3.7Section 8.5 of the Existing Credit Agreement is hereby amended by adding the
following Section 8.5(o) after Section 8.5(n):

 

“(n)as soon as available, and in any event no later than 25 days after the last
day of each calendar month, a narrative update on the sale process of the
enterprise of the Loan Parties (by way of a sale or sales of assets or capital
stock) in reasonable detail;”

 



 

7 

 

3.8Section 8.20 of the Existing Credit Agreement is hereby deleted and replaced
with the following:

 

“8.20       Financial Covenants.

 

(a)       Current Ratio. As of the last day of each fiscal quarter of PPSI, PPSI
shall maintain a Current Ratio of not less than the corresponding ratio set
forth opposite such determination date below:

 

Fiscal Quarter Ending on or about

Current Ratio shall 

not be less than: 

03/31/18 0.90 to 1.0 6/30/18 0.95 to 1.0 09/30/18 1.00 to 1.0 12/31/18 and each
fiscal quarter thereafter 1.05 to 1.0    

(b)       EBITDA. PPSI shall not permit its EBITDA, on a consolidated basis, (i)
on or prior to December 31, 2018, for the period from and including January 1,
2018 and ending as of the last day of the fiscal quarter of the Borrower set
forth below and (ii) from and after January 1, 2019 for the four (4) consecutive
fiscal quarters of PPSI then most recently completed, determined on the last day
of each fiscal quarter of PPSI, to be less than the applicable amount set forth
opposite such determination date below in the “Minimum EBITDA Covenant Level”
column:

 

Fiscal Quarter Ending on or about PPSI Budgeted Minimum EBITDA Minimum EBITDA
Covenant Level [reflects 20% maximum variance to PPSI Budgeted Minimum EBITDA]  
    3/31/18 US$792,000 US$633,600       6/30/18 US$2,207,000 US$1,765,600      
9/30/18 US$4,541,000 US$3,632,800       12/31/18 US$7,200,000 US$5,760,000      
3/31/19 and each fiscal quarter thereafter US$7,200,000 US$5,760,000

 



 

8 

 

(c)       Tangible Net Worth. As of the last day of each fiscal quarter of PPSI,
PPSI shall maintain, on a consolidated basis, a Tangible Net Worth of not less
than the corresponding amount set forth opposite such determination date below
in the “Minimum Tangible Net Worth” column:

 

Period(s) Ending PPSI Budgeted Tangible
Net Worth: Minimum Tangible Net
Worth [reflects 15%
maximum variance to PPSI budgeted tangible net worth]       3/31/18 US$1,056,000
US$897,600       6/30/18 US$2,316,800 US$1,969,280       9/30/18 US$3,860,800
US$3,281,680       12/31/18 US$5,272,000 US$4,481,200       3/31/19 and at all
times thereafter US$5,272,000 US$4,481,200

”

 

3.9Exhibit A of the Existing Credit Agreement (Notice of Borrowing) is hereby
deleted and replaced by the attached Schedule A.

 

3.10Exhibit B of the Existing Credit Agreement (Notice of
Continuation/Conversion) is hereby deleted and replaced by the attached Schedule
B.

 

Section 4
limited waivers

 

4.1PPSI has failed to comply, as of the last day of its fiscal year ended
December 31, 2017, with the Current Ratio, EBITDA and Tangible Net Work
requirements set forth in Section 8.20 of the Existing Credit Agreement (the
“Existing 2017 Default”). The Borrower has requested that the Bank permanently
waive the Existing 2017 Default. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below, the Bank hereby permanently waives the
Existing 2017 Default. This waiver is limited to the matters and time periods
expressly stated herein. Except as specifically waived hereby, all of the terms
and conditions of the Existing Credit Agreement, as amended by this Second
Amending Agreement, shall stand and remain in full force and effect.

 



 

9 

 

Section 5
CONDITIONS PRECEDENT

 

5.1The effectiveness of this Second Amending Agreement is subject to and
conditional upon the satisfaction of the following conditions and the delivery
by the Bank to the Borrower of a written notice that this Second Amending
Agreement is then effective:

 

(a)the Bank shall have received sufficient copies, in form and substance
satisfactory to the Bank, of the following:

 

(i)this Second Amending Agreement duly executed by all of the parties hereto;

 

(ii)copies of resolutions of the Borrower’s and each Guarantor’s board of
directors (or similar governing body) authorizing the execution, delivery and
performance of this Second Amending Agreement and the other Loan Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby, certified by its Secretary or Assistant Secretary;

 

(i)confirmation that all conditions precedent for the amendment of the U.S.
Credit Agreement have been met to the satisfaction of the Bank and its legal
counsel; and

 

(ii)such other documents as the Bank may reasonably request;

 

(b)legal matters incident to the execution and delivery of this Second Amending
Agreement and the other Loan Documents and to the transactions contemplated
hereby shall be satisfactory to the Bank and its counsel;

 

(c)after giving effect to Section 4 of this Second Amending Agreement, no
Default or Event of Default shall have occurred and be continuing; and

 

(d)all fees payable in accordance with this Second Amending Agreement shall have
been paid to the Bank on or before the date of this Second Amending Agreement
(including without limitation, an administration fee equal to 0.10% of the
Revolving Credit Line then in effect, whether or not in use, and legal fees and
expenses of the Bank).

 

5.2The conditions stated in Section 5.1 are inserted for the sole benefit of the
Bank and the conditions stated therein may only be waived by the Bank, in whole
or in part, with or without terms or conditions.

 

Section 6
GENERAL

 

6.1This Second Amending Agreement is executed under express reserve of the
obligations contained in the Existing Credit Agreement and of all other rights
subsisting in favour of the Bank under the Existing Credit Agreement insofar as
they are not inconsistent with these presents and without novation of any kind
or derogation from the rank or priority thereof.

 

6.2In all other respects, the parties recognize that the Existing Credit
Agreement and the other Loan Documents remain unchanged and each of them
confirms and reiterates, as of the date of this Second Amending Agreement, each
and every of their respective representations and warranties, covenants,
undertakings and obligations under the Existing Credit Agreement, as hereby
amended, and the other Loan Documents.

 



 

10 

 

6.3The Borrower and each Guarantor hereby recognizes that all security granted
to the Bank pursuant to the Existing Credit Agreement, the Loan Documents or
otherwise remains unchanged and confirms that such security (including, without
limitation, the security described in Schedule 1.1.113 of the Existing Credit
Agreement) remains available and in full force and effect to secure the
indebtedness, liabilities and obligations of the Borrower and each Guarantor to
the Bank pursuant to the Existing Credit Agreement, as hereby amended, and the
other Loan Documents. For greater certainty, the Borrower and each Guarantor
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) ratifies and reaffirms that
such grant of hypothecs, security interests and Liens and confirms and agrees
that such security interests and Liens hereafter secure all of the Obligations
as amended hereby.

 

6.4The Borrower shall pay all legal fees and disbursements incurred by the Bank
in connection, directly or indirectly, to the subject-matter of this Second
Amending Agreement, including without limitation, the preparation, negotiation,
execution and carrying out of this Second Amending Agreement and the documents
contemplated thereby.

 

6.5This Second Amending Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument. This Second
Amending Agreement may be executed and delivered by facsimile transmission or
PDF and each of the parties hereto may rely on such facsimile signature or PDF
as though that facsimile signature or PDF were an original hand-written
signature.

 

6.6This Second Amending Agreement shall be governed by and construed in
accordance with the laws of the Province of Québec and the laws of Canada
applicable therein.

 

6.7The parties hereto have required that this Second Amending Agreement be drawn
up in the English language. Les parties aux présentes ont exigé que la présente
convention soit rédigée en langue anglaise.

 

[SIGNATURE PAGE FOLLOWS]

 



 

- S1 -

 

IN WITNESS WHEREOF the parties hereto have caused this Second Amending Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 



  PIONEER ELECTROGROUP CANADA INC., as Borrower       By:     Name: Nathan
Mazurek     Title: Chief Executive Officer   I/we have authority to bind the
corporation         PIONEER POWER SOLUTIONS, INC., as Guarantor         By:    
  Name: Nathan Mazurek     Title: Chief Executive Officer   I/we have authority
to bind the corporation               BANK OF MONTREAL         By:     Name:  
Title:         By:     Name:   Title:   I/we have authority to bind the bank

 



 

 

 

SCHEDULE A

 

See attached

 

 

 

 

EXHIBIT A

 

NOTICE OF BORROWING

 



  Date: _______________, ____

 

To:Bank of Montreal, as lender under the Amended and Restated Credit Agreement
dated as of April 29, 2016 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Pioneer Electrogroup Canada Inc., as
Borrower, the Guarantors party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Electrogroup Canada Inc. (the “Borrower”), refers to
the Amended and Restated Credit Agreement, the terms defined therein being used
herein as therein defined, and hereby gives you notice irrevocably, pursuant to
Section 2.8 of the Credit Agreement, of the Borrowing specified below:

 

1.The Business Day of the proposed Borrowing is ___________, ____.

 

2.The aggregate amount of the proposed Borrowing is $______________.

 

3.The Borrowing is being advanced under the Revolving Facility.

 

4.The Borrowing is to be comprised of $___________ of [LIBOR Loans or
Acceptances].

 

5.[The duration of the Interest Period for the LIBOR Loans included in the
Borrowing shall be 1 or 2 months.]

 

6.[The Bankers’ Acceptances shall be for 30 or 60 days]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)the representations and warranties contained in Article 6 of the Credit
Agreement are true and correct in all material respects (where not already
qualified by materiality, otherwise in all respects) as though made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date); and

 



 

 

 

(b)no Default has occurred and is continuing or would result from such proposed
Borrowing.

 

  Pioneer ELECTROGROUP CANADA Inc.         By:       Name     Title

 



-2- 

 

 

SCHEDULE B

 

See attached

 

 

 

 

EXHIBIT B

 

NOTICE OF CONTINUATION/CONVERSION

 

Date: ____________, ____

 

To:Bank of Montreal, as lender under the Amended and Restated Credit Agreement
dated as of April 29, 2016 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Pioneer Electrogroup Canada Inc., as
Borrower, the Guarantors party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Electrogroup Canada Inc. (the “Borrower”), refers to
the Amended and Restated Credit Agreement, the terms defined therein being used
herein as therein defined, and hereby gives you notice irrevocably, pursuant to
Section 2.8 of the Credit Agreement, of the [conversion] [continuation] of the
Loans specified herein, that:

 

1.       The conversion/continuation Date is __________, ____.

 

2.The aggregate amount of the Revolving Loans to be [converted] [continued] is
$______________.

 

3.The Loans are to be [converted into] [continued as] [Prime Rate] [U.S. Base
Rate] [LIBOR] Loans or Bankers’ Acceptance.

 

4.[If applicable:] The duration of the Interest Period for the LIBOR Loans
included in the [conversion] [continuation] shall be 1 or 2 months.

 

  Pioneer ELECTROGROUP CANADA Inc.         By:       Name     Title

 



 